Exhibit 10

 

FIRST COMMUNITY FINANCIAL GROUP

EMPLOYMENT AGREEMENT

 

THIS EMPLOYMENT AGREEMENT (“Agreement”), signed November 13, 2001, between FIRST
COMMUNITY FINANCIAL GROUP and FIRST COMMUNITY BANK OF WASHINGTON (collectively,
the “Bank”) and JON M. JONES (“Executive”) takes effect on the effective date of
this document (“Effective Date”).

RECITALS

A.            Executive is presently the Bank’s Chief Lending Officer.  The Bank
wishes to continue Executive’s employment in that capacity under the terms and
conditions of this Agreement.

B.            Under the terms of this Agreement, Executive wishes to continue
his employment with the Bank (or its successor, if any) on a full-time basis for
the period provided in this Agreement.

AGREEMENT

                The parties agree as follows.

1.             Employment.  The Bank will continue Executive’s employment during
the Term, and Executive accepts employment by the Bank on the terms and
conditions set forth in this Agreement.  Executive’s title will be “Chief
Lending Officer.”

2.             Effective Date and Term.

(a)          Effective Date.  This Agreement is effective as of September 5,
2001.

(b)         Term.  The term of this Agreement (“Term”) is two years, beginning
on the Effective Date and will be automatically extended one additional year on
the anniversary of the effective date.

3.             Duties.  Executive will faithfully and diligently perform the
duties assigned to Executive from time to time by the Bank’s Chairman or
President, consistent with the duties that have been normal and customary to
Executive’s position.  Executive will use his best efforts to perform his duties
and will devote full time and attention to these duties.  Executive will report
directly to the Bank’s President.  The Bank’s board of directors may, from time
to time, modify Executive’s title or performance responsibilities to accommodate
management succession, as well as any other management objectives of the Bank.

4.             Salary.  Initially, Executive will receive a salary of $108,000
per year, to be paid in accordance with the Bank’s regular payroll schedule.

5.             Incentive Compensation.  The Bank’s board of directors, will
determine the amount of bonus, if any, to be paid by the Bank to Executive for
each year during the Term.  In making this determination, the Bank’s board of
directors will consider factors such as Executive’s performance of his duties
and the safety, soundness, and profitability of the Bank.  Executive’s bonus, if
any, will reflect Executive’s contribution to the performance of the Bank during
the year.

6.             Income Deferral and Benefits.  Subject to eligibility
requirements and in accordance with and subject to any policies adopted by the
Bank.  Executive will be entitled to receive benefits (including stock options
and participation in the Executive Supplemental Income Plan) similar to those
offered to other executive officers of  the Bank and its subsidiaries with
position and duties comparable to those of Executive.


 

7.             Business Expenses.  The Bank will reimburse Executive for
ordinary and necessary expenses (including, without limitation, travel,
entertainment, and similar expenses) incurred in performing and promoting the
Bank’s business.  Executive will present from time to time itemized accounts of
these expenses, subject to any limits of Bank policy or the rules and
regulations of the Internal Revenue Service.

8.             Change in Control. 

(a)          Definition of “Change in Control.”  “Change in Control” of the Bank
shall be deemed to have occurred if (i) any person, firm, corporation or other
business entity, at any time, by merger, consolidation, purchase or otherwise,
is or becomes the “beneficial owner” directly or indirectly, of securities of
the Bank representing 50% or more of the combined voting power of the Bank’s
then outstanding securities; or (ii) an agreement is approved for the sale or
disposition of all or substantially all of the Bank’s assets; or (iii) during
any period of two consecutive years, individuals who at the beginning of such
period constitute the Board of Directors of Company cease for any reason to
constitute at least a majority thereof unless the election, or the nomination
for election by stockholders, of each new director was approved by a vote of a
least two-thirds of the directors then still in office
who were directors at the beginning of the period.

(b)          Definition of “Change in Control Period.”  “Change in Control
Period” shall be defined as any time during a period beginning six months prior
to the earlier of a public announcement of a Change In Control if public
announcement is made, or the date on which the Board of Directors knows, or
should reasonably know of an impending Change in Control, and ending twenty four
(24) months subsequent to the consummation of a Change in Control.

(c)            Stock Options.  Upon a change in control rights to all unexpired
stock options granted to Executive will fully and immediately vest.  If
terminated within the change in Control Period, but prior to the change in
Control, any options that may have expired as a result of the termination will
be reinstated upon the consummation of the Change in Control such that the
option or the related right as defined in the option plan may be exercised in
accordance with the plan.

 

(d)          Salary Continuation Payment.  Upon Termination on Change in
Control, Executive will receive cash payments for a period of 24 months equal to
the highest monthly base salary he has received in any of the 24 months prior to
termination.

9.             Termination.

(a)          Termination By Bank for Cause.  If, before the end of the Term, the
Bank terminates Executive’s employment for Cause or Executive terminates his
employment without Good Reason, the Bank will pay Executive the salary earned
and expenses reimbursable under this Agreement incurred through the date of
Executive’s termination.  At the election of the Bank, Executive will be subject
to the noncompetition and nonsolicitation requirements as described in Section
13 and will receive noncompetition compensation as described in Section 13e.

(b)         Termination By Bank or Executive.  If before the end of the Term,
the Bank terminates Executive’s employment without Cause or Executive terminates
his employment for Good Reason (defined below), the Bank will pay Executive an
amount equal to one year’s salary.  Additionally, Executive will be subject to
the noncompetition and nonsolicitation requirements of Section 13 for 12 months
following termination and will receive noncompetition compensation as described
in Section 13e.


(c)            Death or Disability.  This Agreement terminates (1) if Executive
dies or (2) if Executive is unable to perform his duties and obligations under
this Agreement for a period of 90 days as a result of a physical or mental
disability arising at any time during the term of this Agreement, unless with
reasonable accommodation Executive could continue to perform his duties under
this Agreement and making these accommodations would not require the Bank to
expend any funds.  If termination occurs under this Section 8(c), Executive or
his estate will be entitled to receive only the compensation and benefits earned
and expenses reimbursable through the date this Agreement terminated.

(d)           Termination Related to a Change in Control.  In the event that any
person extends any proposal or offer which is intended to or may result in a
Change in Control, Executive shall, at the Company’s request, assist the Company
in evaluating such proposal or offer.  Further, as a condition to receipt of the
Salary Continuation Payment defined below, Executive agrees not to resign his
position with the Company during any period from the receipt of a specific
Change in Control proposal up to the consummation or abandonment of the
transaction contemplated by such Proposal.

(1)          Termination by Bank.  If the Bank, or its successor in interest by
merger, or its transferee in the event of a purchase in an assumption
transaction, for reasons other than Executive’s death, disability, or Cause
terminates Executive’s employment within the Change in Control Period, the Bank
will pay Executive the Salary Continuation Payment.

 

(2)          Termination by Executive.  If Executive terminates Executive’s
employment, with or without Good Reason, within one year following a Change in
Control, the Bank will pay Executive the Salary Continuation Payment.

(e)            Return of Bank Property.  If and when Executive ceases, for any
reason, to be employed by the Bank, Executive must return to the Bank all keys,
pass cards, identification cards and any other property of the Bank. At the same
time, Executive also must return to the Bank all originals and copies (whether
in hard copy, electronic or other form) of any documents, drawings, notes,
memoranda, designs, devices, diskettes, tapes, manuals, and specifications which
constitute proprietary information or material of the Bank.  The obligations in
this paragraph include the return of documents and other materials which may be
in Executive’s desk at work, in Executive’s car or place of residence, or in any
other location under Executive’s control.

(f)            Executive Supplemental Income (ESI) Plan.  In addition to the
benefits described above, Executive may be covered under an Executive
Supplemental Income agreement.  Upon termination, Executive’s rights with
respect to ESI benefits will be determined in accordance with the ESI agreement.


 

10.          Definition of “Cause.”  “Cause” means any one or more of the
following:

Willful misfeasance or gross negligence in the performance of Executive’s
duties;

Conviction of a crime in connection with his duties;

Conduct demonstrably and significantly harmful to the Bank, as reasonably
determined by the Bank’s board of directors on the advice of legal counsel; or

Permanent disability, meaning a physical or mental impairment which renders
Executive incapable of substantially performing the duties required under this
Agreement, and which is expected to continue rendering Executive so incapable
for the reasonably foreseeable future.

11.          Definition of “Good Reason.”  “Good Reason” means only any one or
more of the following:

Reduction, without Executive’s consent, of Executive’s salary or elimination of
any compensation or benefit plan benefitting Executive unless applicable to all
officers;

The assignment to Executive without his consent of any authority or duties
materially inconsistent with Executive’s position as of the date of this
Agreement;
or

A relocation or transfer of Executive’s principal place of employment that would
require Executive to commute on a regular basis more than 30 miles each way from
his current business office at the Bank on the date of this Agreement, unless
Executive consents to the relocation or transfer.

 

12.          Confidentiality.  Executive will not, after signing this Agreement,
including during and after its Term, use for his own purposes or disclose to any
other person or entity any confidential information concerning the Bank, unless
(1) the Bank consents to the use or disclosure of their respective confidential
information, (2) the use or disclosure is consistent with Executive’s duties
under this Agreement, or (3) disclosure is required by law or court order.

13.          Noncompetition.

(a)            Participation in a Competing Business.  During the Term and for
twelve (12) months after expiration of the Term (such 12-months being the
“Post-Term Period”) (regardless of whether Executive’s employment ends at the
end of the Term or at some other point after the end of the Term), Executive
will not become involved with a Competing Business or serve, directly or
indirectly, a Competing Business in any manner, including, without limitation,
as a shareholder, member, partner, director, officer, manager, investor,
organizer, “founder,” employee, consultant, or agent; provided, however, that
Executive may acquire and own an interest not exceeding 2% of the total equity
interest in any publicly held entity whose equity securities are listed on a
national securities exchange (whether or not such entity is a Competing
Business).  Executive’s noncompetition obligations for the Post-Term Period will
not apply if termination occurs within the Change in Control Period.

(b)           No Solicitation.  During the Term and for the Post-Term Period
(regardless of whether Executive’s employment ends at the end of the Term or at
some other point after the end of the Term), Executive will not directly or
indirectly solicit or attempt to solicit (1) any employees located in Thurston,
Pierce, Mason or Lewis Counties in Washington State (the “Counties”) of the
Bank, to leave their employment or (2) any customers located in the Counties of
the Bank, to remove their business from the Bank, or to participate in any
manner in a Competing Business.  Solicitation prohibited under this Section
includes solicitation by any means, including, without limitation, meetings,
letters or other mailings, electronic communications of any kind, and internet
communications.


 

(c)            Employment Outside the Counties.  Nothing in this Agreement
prevents Executive from accepting employment after the end of the Term outside
the Counties from a Competing Business, as long as Executive will not (a) act as
an employee or other representative or agent of the Competing Business within
the Counties or (b) have any responsibilities for the Competing Business’
operations within the Counties.

(d)           Competing Business.  “Competing Business” means any financial
institution or trust company that competes with, or will compete in the Counties
with, the Bank.  The term “Competing Business” includes, without limitation, any
start-up or other financial institution or trust company in formation.

(e)            Noncompetition Compensation.  As compensation for the agreements
referred to in Section 13, commencing at the beginning of the Post-term Period,
Executive will receive cash payments from the bank for a period of 12 successive
months equal to the highest monthly base salary paid in any of the 12 months
prior to termination.

14.          Enforcement.

(a)            The Bank and Executive stipulate that, in light of all of the
facts and circumstances of the relationship between Executive and the Bank, the
agreements referred to in Sections 12 and 13 (including without limitation their
scope, duration and geographic extent) are fair and reasonably necessary for the
protection of the Bank’s confidential information, goodwill and other
protectable interests.  If a court of competent jurisdiction should decline to
enforce any of those covenants and agreements, Executive and the Bank request
the court to reform these provisions to restrict Executive’s use of confidential
information and Executive’s ability to compete with the Bank to the maximum
extent, in time, scope of activities, and geography, the court finds
enforceable.

(b)           Executive acknowledges that the Bank will suffer immediate and
irreparable harm that will not be compensable by damages alone, if Executive
repudiates or breaches any of the provisions of Sections 12 or 13 or threatens
or attempts to do so.  For this reason, under these circumstances, the Bank, in
addition to and without limitation of any other rights, remedies or damages
available to it at law or in equity, will be entitled to obtain temporary,
preliminary, and permanent injunctions in order to prevent or restrain the
breach, and neither the Bank will be required to post a bond as a condition for
the granting of this relief.

15.          Adequate Consideration.  Executive specifically acknowledges the
receipt of adequate consideration for the covenants contained in Sections 12 and
13 and that the Bank is entitled to require him to comply with these Sections. 
These Sections will survive termination of this Agreement.  Executive represents
that if his employment is terminated, whether voluntarily or involuntarily,
Executive has experience and capabilities sufficient to enable Executive to
obtain employment in areas which do not violate this Agreement and that the
Bank’s enforcement of a remedy by way of injunction will not prevent Executive
from earning a livelihood.


 

16.          Arbitration. 

(a)            Arbitration.  At either party’s request, the parties must submit
any dispute, controversy or claim arising out of or in connection with, or
relating to, this Agreement or any breach or alleged breach of this Agreement,
to arbitration under the American Arbitration Association’s rules then in effect
(or under any other form of arbitration mutually acceptable to the parties).  A
single arbitrator agreed on by the parties will conduct the arbitration.  If the
parties cannot agree on a single arbitrator, each party must select one
arbitrator and those two arbitrators will select a third arbitrator.  This third
arbitrator will hear the dispute.  The arbitrator’s decision is final (except as
otherwise specifically provided by law) and binds the parties, and either party
may request any court having jurisdiction to enter a judgment and to enforce the
arbitrator’s decision.  The arbitrator will provide the parties with a written
decision naming the substantially prevailing party in the action.  This
prevailing party is entitled to reimbursement from the other party for its costs
and expenses, including reasonable attorneys’ fees.

(b)           Governing Law.  All proceedings will be held at a place designated
by the arbitrator in Thurston County, Washington.  The arbitrator, in rendering
a decision as to any state law claims, will apply Washington law.

(c)            Exception to Arbitration.  Notwithstanding the above, if
Executive violates Section 12 or 13, the Bank will have the right to initiate
the court proceedings described in Section 14(b), in lieu of an arbitration
proceeding under this Section 16.  The Bank may initiate these proceedings
wherever appropriate within Washington State; but Executive will consent to
venue and jurisdiction in Thurston County, Washington.

17.          Miscellaneous Provisions.

(a)            Defined Terms.  Capitalized terms used as defined terms, but not
defined in this Agreement, will have the meanings assigned to those terms in the
Plan.

(b)           Entire Agreement.  This Agreement constitutes the entire
understanding between the parties concerning its subject matter and supersedes
all prior agreements.  Accordingly, Executive specifically waives the terms of
and all of his rights under all employment, change-in-control and salary
continuation agreements, whether written or oral, he has previously entered into
with the Bank or any of its Subsidiaries or affiliates.

(c)            Binding Effect.  This Agreement will bind and inure to the
benefit of the Bank’s, and Executive’s heirs, legal representatives, successors
and assigns.

(d)           Litigation Expenses.  If either party successfully seeks to
enforce any provision of this Agreement or to collect any amount claimed to be
due under it, this party will be entitled to reimbursement from the other party
for any and all of its out-of-pocket expenses and costs including, without
limitation, reasonable attorneys’ fees and costs incurred in connection with the
enforcement or collection.


(e)            Waiver.  Any waiver by a party of its rights under this Agreement
must be written and signed by the party waiving its rights.  A party’s waiver of
the other party’s breach of any provision of this Agreement will not operate as
a waiver of any other breach by the breaching party.

(f)            Counsel Review.  Executive acknowledges that he has had the
opportunity to consult with independent counsel with respect to the negotiation,
preparation, and execution of this Agreement.

(g)           Assignment.  The services to be rendered by Executive under this
Agreement are unique and personal.  Accordingly, Executive may not assign any of
his rights or duties under this Agreement.

(h)           Amendment.  This Agreement may not be modified or amended except
by a written instrument signed by both parties with the prior written consent
of  the Bank.

(i)             Severability.  The provisions of this Agreement are severable. 
The invalidity of any provision will not affect the validity of other provisions
of this Agreement.

(j)             Governing Law and Venue.  This Agreement will be governed by and
construed in accordance with Washington law, except to the extent that certain
matters may be governed by federal law.  Except as otherwise provided in Section
16(c), the parties must bring any legal proceeding arising out of this Agreement
in Thurston County, Washington, and the parties will submit to jurisdiction in
that county.

(k)            Counterparts.  This Agreement may be executed in one or more
facsimile counterparts, each of which will be deemed an original, but all of
which taken together will constitute one and the same document.

Signed: November 13, 2001:

FIRST COMMUNITY FINANCIAL GROUP

FIRST COMMUNITY BANK

 

 

 

/s/________________________

 

/s/________________________

By: Ken Parsons, Chairman/CEO

 

By: Ken Parsons, Chairman/CEO

 

 

 

JON M. JONES, individually

 

 

 

 

 

/s/_______________________

 

 

Jon M. Jones

 

 

 